Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 13, 2019

                                       No. 04-19-00664-CV

                          IN THE MATTER OF S.J.P., et al., Children

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 19-07-25955-CV
                            Honorable Cathy Morris, Judge Presiding

                                              ORDER

        In accordance with this court’s opinion of this date, it is ORDERED that appellee’s motion
for extension of time to file a motion to dismiss and motion to dismiss are GRANTED and this
appeal is DISMISSED FOR LACK OF JURISDICTION. It is FURTHER ORDERED that no
costs be assessed against appellant in relation to this appeal because she qualifies as indigent under
TEX. R. APP. P. 20.

       It is so ORDERED on November 13, 2019.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                  _____________________________
                                                  Michael A. Cruz, Clerk of Court